DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 3/18/22, are acknowledge and accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optically diffractive component” and “an optically redirecting component” in claims 166, 167 and 175.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 146-149, 151-176 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 146 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method comprising: illuminating a display with light at an incident angle, a portion of the light illuminating display elements of the display, wherein the light comprises a plurality of different colors of light; modulating the display elements of the display with a hologram corresponding to holographic data to diffract the portion of the light to form a holographic scene corresponding to the holographic data,  the prior art fails to teach or reasonably suggest,  that the hologram comprises respective control signals for modulating the display elements of the display, and the respective control signals are configured such that, when the display is illuminated with the light, display zero order light comes off the display with a larger deviation angle than the diffracted portion of the light, the display zero order light comprising reflected light from the display; and redirecting the display zero order light away from the holographic scene to suppress the display zero order light in the holographic scene by using an optically redirecting component to diffract the display zero order light having a larger redirecting incident angle through the optically redirecting component with a substantially larger diffraction efficiency than the diffracted portion of the light, the larger redirecting incident angle corresponding to the larger deviation angle, in combination with the other limitations of claim 146.
Claims 147-149, 151-165, 176 are dependent on claim 146 and are allowable over the prior art of record for at least the same reasons as claim 146.
Claim 166 is allowable over the prior art of record for at least the reason that even though the prior art discloses an optical device comprising: an optically diffractive component; and an optically redirecting component, wherein the optically diffractive component is configured to diffract light at an incident angle onto a display comprising a plurality of display elements spaced with gaps on the display, the light comprises a plurality of different colors of light, the display is configured to diffract a portion of the light illuminating the display elements, and the optically redirecting component is configured to transmit the portion of the light to form a holographic scene and to redirect display zero order light away from the holographic scene in a three-dimensional (3D) space, the display zero order light comprising reflected light from the display,  the prior art fails to teach or reasonably suggest,  that the optical device is configured such that the display zero order light is incident on the optically redirecting component at a redirecting incident angle larger than that of the diffracted portion of the light, and the optically redirecting component is configured to diffract the display zero order light through the optically redirecting component with a substantially larger diffraction efficiency than the diffracted portion of the light, in combination with the other limitations of claim 166.
Claims 167-174 are dependent on claim 166 and are allowable over the prior art of record for at least the same reasons as claim 166.
Claim 175 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system comprising: a display comprising display elements separated with gaps on the display; and an optical device comprising: an optically diffractive component; and an optically redirecting component, wherein the optically diffractive component is configured to diffract light at an incident angle onto a display comprising a plurality of display elements spaced with gaps on the display, and wherein the light comprises a plurality of different colors of light, wherein the display is configured to diffract a portion of the light illuminating the display elements, wherein the optically redirecting component is configured to transmit the portion of the light to form a holographic scene and to redirect display zero order light away from the holographic scene in a three-dimensional (3D) space, the display zero order light comprising reflected light from the display,  the prior art fails to teach or reasonably suggest that,  the optical device is configured such that the display zero order light is incident on the optically redirecting component at a redirecting incident angle larger than that of the diffracted portion of the light, and the optically redirecting component is configured to diffract the display zero order light through the optically redirecting component with a substantially larger diffraction efficiency than the diffracted portion of the light, and wherein the optical redirecting component is configured to diffract display zero order light of the plurality of different colors of light reflected by the display at different diffraction angles towards different directions in the 3D space, the display zero order light comprising reflected light of the plurality of different colors of light by the display, in combination with the other limitations of claim 175.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872